Securities and Exchange Commission Washington, DC 20549 Rule 23c-2 Notice of Intention to Redeem Securities of Tortoise Energy Capital Corporation 11550 Ash Street, Suite 300 Leawood, KS66211 under the Investment Company Act of 1940 Securities Act File No. 333-129878 Investment Company Act File No. 811-21725 (1) Title of the class of securities of Tortoise Energy Capital Corporation (the “Company”) to be redeemed: Money Market Cumulative Preferred Shares, SeriesI (CUSIP: 89147U209) (the “Series I MMP Shares”). (2)Date on which the securities are to be called or redeemed: The Series I MMP Shares will be redeemed on December 29, 2009 (3) Applicable provisions of the governing instrument pursuant to which the securities are to be redeemed: The Series I MMP Shares are to be redeemed pursuant to Section(3)(a)(i) of PartI of the Company’s Articles Supplementary dated as of January 30, (4) The principal amount or number of shares and the basis upon which the securities to be redeemed are to be selected: The Company will redeem, by lot in base denomination of $25,000, all of the currently outstanding SeriesI MMP Shares representing an aggregate liquidation preference amount of $40,000,000 at a total redemption price of $40,014,656.00 and a redemption price per share of $25,009.16.The redemption price per share is equal to $25,000, plus accrued dividends of $9.16, calculated using the current auction dividend rate of 0.471% accrued to the Redemption Date. SIGNATURE Pursuant to the requirement of Rule 23c-2 under the Investment Company Act of 1940, the Company has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned on this 30th day of November TORTOISE ENERGY CAPITAL CORPORATION By: /s/P. Bradley Adams Name: P. Bradley Adams Title: Assistant Treasurer
